 



Exhibit 10.1

     
Optionee:
  «Optionee»
Grant:
  «Grant_Amt»
Nonqualified:
  «NSO_Amt»
Exercise Price:
  $«Share_Price»

EntreMed, Inc. 2001 Long-Term Incentive Plan

Non-QUALIFIED Stock Option Grant Agreement

     This Stock Option Grant Agreement (the “Agreement”) is entered into on
«Grant_Date», by and between EntreMed, Inc., a Delaware corporation (the
“Corporation”), and «Optionee» (the “Optionee”), effective as of «Grant_Date»
(the “Grant Date”).

     In consideration of the premises, mutual covenants and agreements herein,
the Corporation and the Optionee agree as follows:

     1. Grant of Option. The Corporation hereby grants to the Optionee, pursuant
to the EntreMed, Inc. 2001 Long-Term Incentive Plan (the “Plan”), a stock option
to purchase from the Corporation, at a price of $«Share_Price» per share (the
“Exercise Price”), up to «Grant_Amt» shares of Common Stock of the Corporation,
$.01 par value, subject to the provisions of this Agreement and the Plan (the
“Option”). The Option shall expire at 5:00 p.m. Eastern Time on the last
business day preceding the tenth anniversary of the Grant Date (the “Expiration
Date”), unless fully exercised or terminated earlier.

     2. Terminology. Unless stated otherwise in this Agreement, capitalized
terms in this Agreement shall have the meaning set forth in the Plan. Except
where the context otherwise requires, the term “Corporation” shall include
EntreMed, Inc. and its Affiliates under this Agreement.

     3. Exercise of Option.

          (a) Right to Exercise. Except as otherwise provided in this Agreement,
this Option may be exercised as to any portion of the Option that is
exercisable, in whole or in part, on or before the Expiration Date or earlier
termination of the Option, in installments as to not more than the number of
shares set forth in the table below during the respective installment periods
set forth in the table below; provided that the Optionee is in the continuous
employ of the Corporation from the Grant Date through the applicable date upon
which such shares become exercisable. The number of shares set forth under the
column entitled “Incentive” shall be incentive stock options.

1



--------------------------------------------------------------------------------



 



          Number of Shares as to     Which Option is Exercisable Exercise Period
  Nonqualified
On or after «Date_Vest1»
  «AmtVested_1»
but before «Expires»
   
 
   
On or after «Date_Vest2»
  «AmtVested_2»
but before «Expires»
   
 
   
On or after «Date_Vest3»
  «AmtVested_3»
but before «Expires»
   
 
   
On or after «Date_Vest4»
  «AmtVested_4»
but before «Expires»
   

To the extent not exercised, the number of shares as to which the Option is
exercisable shall accumulate and remain exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the Expiration Date or other
termination of the Option. In the event of the Optionee’s termination of
employment, the exercisability is governed by Section 4.

          (b) Exercise Procedure. Subject to the conditions set forth in this
Agreement, the Option shall be exercised (to the extent then exercisable) by
delivery of written notice of exercise on any business day to the Corporate
Secretary of the Corporation in such form as the Administrator may require from
time to time. Such notice shall specify the number of shares in respect to which
the Option is being exercised and shall be accompanied by full payment of the
Exercise Price for such shares in accordance with Section 3(d) of this
Agreement. The exercise shall be effective upon receipt by the Corporate
Secretary of the Corporation of such written notice accompanied by the required
payment. The Option may be exercised only in multiples of whole shares and may
not be exercised at any one time as to fewer than one hundred shares (or such
lesser number of shares as to which the Option is then exercisable). No
fractional shares shall be issued pursuant to this Option.

          (c) Effect. The exercise, in whole or in part, of the Option shall
cause a reduction in the number of shares of Common Stock subject to the Option
equal to the number of shares of Common Stock with respect to which the Option
is exercised.

          (d) Method of Payment. In addition to any other method approved by the
Administrator, if any, payment of the Exercise Price shall be by any of the
following, or a combination thereof, as determined by the Administrator in its
discretion at the time of exercise:

                (i) by delivery of cash, certified or cashier’s check, or money
order;

                (ii) by tender (via actual delivery or attestation) to the
Corporation of other shares of Common Stock of the Corporation which have a Fair
Market Value on the date of tender equal to the Exercise Price, provided that
such shares have been owned by the Optionee for a minimum period of time
specified by the Administrator; or

2



--------------------------------------------------------------------------------



 



                (iii) by a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System and the
following provisions. Subject to such limitations as the Administrator may
determine, at any time during which the Common Stock is publicly traded on a
national securities exchange or Nasdaq, the Exercise Price shall be deemed to be
paid, in whole or in part, if the Optionee delivers a properly executed exercise
notice, together with irrevocable instructions: (i) to a brokerage firm approved
by the Corporation to deliver promptly to the Corporation the aggregate amount
of sale or loan proceeds to pay the Exercise Price and any withholding tax
obligations that may arise in connection with the exercise; and (ii) to the
Corporation to deliver the certificates for such purchased shares directly to
such brokerage firm.

          (e) Issuance of Shares Upon Exercise. Upon due exercise of the Option,
in whole or in part, in accordance with the terms of this Agreement, the
Corporation shall issue to the Optionee, the brokerage firm specified in the
Optionee’s delivery instructions pursuant to a broker-assisted cashless
exercise, or such other person exercising the Option, as the case may be, the
number of shares of Common Stock so paid for, in the form of fully paid and
non-assessable stock and shall deliver certificates therefor as soon as
practicable thereafter.

          (f) Restrictions on Exercise and upon Shares Issued upon Exercise.
Notwithstanding any other provision of the Agreement, the Option may not be
exercised at any time that the Corporation does not have in effect a
registration statement under the Securities Act of 1933, as amended, relating to
the offer of Common Stock to the Optionee under the Plan, unless the Corporation
agrees to permit such exercise. Upon the issuance of any shares of Common Stock
pursuant to the exercise of the Option, the Optionee will, upon the request of
the Corporation, agree in writing that the Optionee is acquiring such shares for
investment only and not with a view to resale, and that the Optionee will not
sell, pledge or otherwise dispose of such shares so issued unless (i) the
Corporation is furnished with an opinion of counsel to the effect that
registration of such shares pursuant to the Securities Act of 1933, as amended,
is not required by that Act or by the rules and regulations thereunder; (ii) the
staff of the Securities and Exchange Commission has issued a “no-action” letter
with respect to such disposition; or (iii) such registration or notification as
is, in the opinion of counsel for the Corporation, required for the lawful
disposition of such shares has been filed by the Corporation and has become
effective; provided, however, that the Corporation is not obligated hereby to
file any such registration or notification. The Corporation may place a legend
embodying such restrictions on the certificates evidencing such shares.

3



--------------------------------------------------------------------------------



 



     4. Adjustments and Business Combinations.

          (a) Adjustments for Events Affecting Common Stock. In the event of
changes in the Common Stock of the Corporation by reason of any stock dividend,
spin-off, split-up, reverse stock split, recapitalization, reclassification,
merger, consolidation, liquidation, business combination or exchange of shares
and the like, the Administrator shall, in its discretion, make appropriate
substitutions for or adjustments in the number, kind and price of shares covered
by this Option, and shall, in its discretion and without the consent of the
Optionee, make any other substitutions for or adjustments in this Option,
including but not limited to reducing the number of shares subject to the Option
or providing or mandating alternative settlement methods such as settlement of
the Option in cash or in shares of Common Stock or other securities of the
Corporation or of any other entity, or in any other matters which relate to the
Option as the Administrator shall, in its sole discretion, determine to be
necessary or appropriate.

          (b) Pooling of Interests Transaction. Notwithstanding anything in the
Plan or this Agreement to the contrary and without the consent of the Optionee,
the Administrator, in its sole discretion, may make any modifications to the
Option, including but not limited to cancellation, forfeiture, surrender or
other termination of the Option in whole or in part regardless of the vested
status of the Option, in order to facilitate any business combination that is
authorized by the Board to comply with requirements for treatment as a pooling
of interests transaction for accounting purposes under generally accepted
accounting principles.

          (c) Adjustments for Other Events. The Administrator is authorized to
make, in its discretion and without the consent of the Optionee, adjustments in
the terms and conditions of, and the criteria included in, the Option in
recognition of unusual or nonrecurring events affecting the Corporation, or the
financial statements of the Corporation, or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Option or the Plan.

          (d) Binding Nature of Adjustments. Adjustments under this Section 5
will be made by the Administrator, whose determination as to what adjustments,
if any, will be made and the extent thereof will be final, binding and
conclusive. No fractional shares will be issued pursuant to this Option on
account of any such adjustments.

          (e) Effect of Change of Control Event. All outstanding portions of the
Option, if any, shall become fully exercisable for a period of sixty days
following the occurrence of any Change of Control Event, whether or not such
portions are then exercisable under the provisions of this Agreement.

                (i) “Change of Control Event” shall mean any one of the
following events: (A) the date on which shares of Common Stock are first
purchased pursuant to a tender offer or exchange offer (other than such an offer
by the Corporation, any employee benefit plan of the Corporation or any entity
holding shares or other securities of the Corporation for or

4



--------------------------------------------------------------------------------



 



pursuant to the terms of such plan), whether or not such offer is approved or
opposed by the Corporation and regardless of the number of shares purchased
pursuant to such offer; (B) the date the Corporation acquires knowledge that any
person or group deemed a person under Section 13(d)-3 of the Exchange Act (other
than the Corporation, any employee benefit plan of the Corporation or any entity
holding shares of Common Stock or other securities of the Corporation for or
pursuant to the terms of any such plan or any individual or entity or group or
affiliate thereof which acquired its beneficial ownership interest prior to the
date the Plan was adopted by the Board), in a transaction or series of
transactions, has become the beneficial owner, directly or indirectly (with
beneficial ownership determined as provided in Rule 13d-3, or any successor
rule, under the Exchange Act), of securities of the Corporation entitling the
person or group to 30% or more of all votes (without consideration of the rights
of any class or stock to elect directors by a separate class vote) to which all
stockholders of the Corporation would be entitled in the election of the Board,
were an election held on such date; (C) the date, during any period of two
consecutive years, when individuals who at the beginning of such period
constitute the Board or the Corporation cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the stockholders of the Corporation, of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of such period; and (D) the date of approval by the
stockholders of the Corporation of an agreement (a “reorganization agreement”)
providing for: (1) the merger or consolidation of the Corporation with another
corporation where the stockholders of the Corporation, immediately prior to the
merger or consolidation, do not beneficially own, immediately after the merger
or consolidation, shares of the corporation issuing cash or securities in the
merger or consolidation entitling such stockholders to 65% or more of all votes
(without consideration of the rights of any class of stock to elect directors by
a separate class vote) to which all stockholders of such corporation would be
entitled in the election of directors or where the members of the Board or the
Corporation, immediately prior to the merger or consolidation, do not,
immediately after the merger or consolidation, constitute a majority of the
board of directors of the corporation issuing cash or securities in the merger
or consolidation; or (2) the sale or other disposition of all or substantially
all the assets of the Corporation.

          (f) Non-Survival of Corporation. In the event of any sale, merger,
transfer or acquisition of the Corporation or substantially all of the assets of
the Corporation in which the Corporation is not the surviving corporation, and
provided that when the Corporation requests the succeeding corporation (or an
affiliate thereof), that an equivalent stock option be substituted and such
successor corporation refuses or fails to assume the outstanding portions of the
Option, if any, or issue a substantially equivalent stock option, then any or
all outstanding portions of the Option shall accelerate and become exercisable
in full immediately prior to such event. The Administrator will notify the
Optionee that any such portions of the Option will be fully exercisable for
fifteen days from the date of such notice, and the Option will terminate upon
expiration of such notice.

     5. Non-Guarantee of Employment. Nothing in the Plan or in this Agreement
shall confer on an individual any legal or equitable right against the
Corporation or the Administrator, except as expressly provided in the Plan or
this Agreement. Nothing in the Plan or in this Agreement shall (a) constitute
inducement, consideration, or contract for employment or service between an
individual and the Corporation; (b) confer any right on an individual to
continue in the service of the Corporation; or (c) shall interfere in any way
with the right of the Corporation to terminate such service at any time with or
without cause or notice, or to increase or decrease compensation for such
service.

5



--------------------------------------------------------------------------------



 



     6. No Rights as Stockholder. The Optionee shall not have any of the rights
of a stockholder with respect to the shares of Common Stock that may be issued
upon the exercise of the Option (including, without limitation, any rights to
receive dividends or noncash distributions with respect to such shares) until
such shares of Common Stock have been issued to him or her upon the due exercise
of the Option. No adjustment shall be made for dividends or distributions or
other rights for which the record date is prior to the date such certificate or
certificates are issued.

     7. Incentive/Nonqualified Nature of the Option. The option hereby granted
is intended to qualify as an incentive stock option within the meaning of
Section 422A of the Code to the extent set forth herein; provided, however, to
the extent that the aggregate «Expires»fair market value as of the date of this
grant, of the shares into which this option becomes exercisable for the first
time by the Optionee during the calendar year exceeds $100,000, the portion of
this option which is in excess of the $100,000 limitation will be treated as a
nonqualified stock option. The Optionee hereby agrees to notify the Company of
any early disposition of Shares.

     8. Withholding of Taxes.

          (a) In General. At the time the Option is exercised in whole or in
part, or at any time thereafter as requested by the Corporation, the Optionee
hereby authorizes withholding from payroll or any other payment of any kind due
the Optionee and otherwise agrees to make adequate provision for foreign,
federal, state and local taxes required by law to be withheld, if any, which
arise in connection with the Option. The Corporation may require the Optionee to
make a cash payment to cover any withholding tax obligation as a condition of
exercise of the Option. If the Optionee does not make such payment when
requested, the Corporation may refuse to issue any stock certificate under the
Plan until arrangements satisfactory to the Administrator for such payment have
been made.

          (b) Means of Payment. The Administrator may, in its sole discretion,
permit the Optionee to satisfy, in whole or in part, any withholding tax
obligation which may arise in connection with the Option by any of the following
means or by a combination of such means: (i) tendering a cash payment,
(ii) authorizing the Corporation to deduct any such tax obligations from any
payment of any kind otherwise due to the Optionee, (iii) authorizing the
Corporation to withhold shares of Common Stock otherwise issuable to the
Optionee pursuant to the exercise of this Option, or (iv) delivering to the
Corporation unencumbered shares of Common Stock already owned by the Optionee.

          (c) Disposition of Shares. The acceptance of shares of Common Stock
upon exercise of this Option shall constitute an agreement by the Optionee
(i) to notify the Corporation if any of such shares are disposed of by the
Optionee within two years from the Grant Date or within one year from the date
the shares were issued to the Optionee pursuant to the exercise of the Option,
and (ii) if required by law, to remit to the Corporation, at the time of any
such disposition, an amount sufficient to satisfy the Corporation’s withholding
tax obligations with respect to such disposition, whether or not, as to both
(i) and (ii), the Optionee is employed by or has any other relationship with the
Corporation at the time of such disposition.

6



--------------------------------------------------------------------------------



 



     9. The Corporation’s Rights. The existence of this Option shall not affect
in any way the right or power of the Corporation or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Corporation’s capital structure or its business, or any merger or
consolidation of the Corporation, or any issue of bonds, debentures, preferred
or other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Corporation, or any sale or transfer of all or any part of
the Corporation’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

     10. Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to the estate, personal
representative or beneficiary to whom this Option may be transferred by will, by
the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined in Code section 414(p), the word “Optionee” shall be
deemed to include such person.

     11. Transferability of Option. This Option is not transferable other than
by will or the laws of descent and distribution, pursuant to a qualified
domestic relations order as defined in Code section 414(p), or as otherwise
permitted by the Administrator, in its sole discretion. During the lifetime of
the Optionee, the Option may be exercised only by the Optionee, by such
permitted transferees or, during the period the Optionee is under a legal
disability, by the Optionee’s guardian or legal representative. Except as
provided above, the Option may not be assigned, transferred, pledged,
hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.

     12. Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to the Optionee at the
address contained in the records of the Corporation, or addressed to the
Administrator, care of the Corporation for the attention of its Corporate
Secretary at its principal office or, if the receiving party consents in
advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.

     13. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the Option granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Option granted hereunder shall be void and ineffective for all purposes.

     14. Amendment. This Agreement may not be modified, except as provided in
the Plan or in a written document signed by each of the parties hereto.

7



--------------------------------------------------------------------------------



 



     15. Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference. Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. In the
event of any ambiguity in this Agreement or any matters as to which this
Agreement is silent, the Plan shall govern. A copy of the Plan is available upon
request to the Administrator.

     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, other than the conflict of
laws principles thereof.

     17. Headings. The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed by its duly authorized officer as of the date first above written.

ENTREMED, INC.

                                                            
Dane R. Saglio
Chief Financial Officer

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the prospectus of the Plan and agrees to be bound by all of the
provisions set forth in such documents.

     
OPTIONEE
   
 
   
                                                            
  Date:                                                             

9



--------------------------------------------------------------------------------



 



EXERCISE FORM

EntreMed, Inc.
9640 Medical Center Drive
Rockville, Maryland 20850

Gentlemen:

     I hereby exercise the Option granted to me on ___, by EntreMed, Inc. (the
“Corporation”), subject to all the terms and provisions thereof and of the
EntreMed, Inc. 2001 Long-Term Incentive Plan (the “Plan”), and notify you of my
desire to purchase ___ incentive shares and ___ non-qualified shares of Common
Stock of the Corporation at a price of $  per share pursuant to the exercise of
said Option.

Payment Amount: $____________________

     
Date:                                                             
                                                              

  Optionee Signature
 
   

  Received by EntreMed, Inc. on
 
   

                                                              

Broker Information:



--------------------------------------------------------------------------------

Firm Name



--------------------------------------------------------------------------------

Contact Person    



--------------------------------------------------------------------------------

Broker Address    



--------------------------------------------------------------------------------

City, State, Zip Code   Phone Number    



--------------------------------------------------------------------------------

Broker Account Number    



--------------------------------------------------------------------------------

Electronic Transfer Number:    

10